Citation Nr: 1743840	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  09-46 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for benign prostate hypertrophy.  

2.  Entitlement to service connection for bladder cancer. 

3.  Entitlement to service connection for a voiding dysfunction, to include as secondary to urethral stricture. 

4.  Entitlement to service connection for multiple sclerosis.  


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Army from January 1967 to July 1969.  His awards and decorations included a Purple Heart and a Vietnam Campaign Medal.  The Board sincerely thanks him for his service to his country.  

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from October 2006 and June 2008 rating decisions issued by the Regional Office (RO) in Chicago, Illinois.

The Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled in March 2013.  Prior to the hearing, his representative at the time, in a writing received at the RO, requested a continuance until such time as the RO addressed claims filed in April 2012.  Apparently, that writing was not available to the Board at the time of its November 2013 decision, as the Board indicated that the Veteran had failed to report for his hearing without explanation.  However, in June 2017 the Board offered the Veteran the opportunity to appear at another Board hearing.  Although that document erroneously indicated that a hearing had been held in March 2013, it did provide the Veteran with an opportunity to request another hearing.  The June 2017 hearing letter advised the Veteran that if he did not respond, it would be assumed that he did not desire a hearing.  The Veteran did not respond within the time frame allowed.  Accordingly, the Board deems the Veteran's hearing request to be withdrawn. 

The Board notes that in a December 2009 attachment to a VA Form 9 the Veteran's prior representative reported that the Veteran did not want to continue his appeal of the denial of service connection for multiple sclerosis.  However, the Veteran also sent in a VA Form 9 himself in December 2009 wherein he indicated that he wanted to appeal the multiple sclerosis issue.  Thereafter, the Board took jurisdiction of the issue in its November 2013 decision; therefore, the Board considers that this issue is still on appeal.

In November 2013, the Board remanded the above titled claims for further evidentiary development, to include VA examinations for genitourinary conditions and multiple sclerosis.  Notably, this remand expanded the Veteran's claims of benign prostate hypertrophy and urethral stricture to be inclusive of diagnosed genitourinary conditions generally.  In a subsequent March 2017 rating decision, the RO granted service connection for chronic kidney disease due to urethral stricture.  In this rating decision, the RO noted that this grant included all currently diagnosed genitourinary conditions, except for bladder cancer and benign prostatic hypertrophy.  The Board has recharacterized the remaining genitourinary claims accordingly.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009). 

The Veteran's designated representative attorney, David L. Huffman, has lost authority to represent claimants before VA.  The Veteran was so advised by letter, in January 2015, and afforded opportunity to secure alternate representation.  He has not responded.  Therefore, the Board will proceed with the understanding that he is pursuing the appeal pro se.

The claim for bladder cancer and multiple sclerosis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence is in at least equipoise that the Veteran's has a current voiding dysfunction that is related to his service-connected urethral stricture.  

2.  The Veteran's benign prostate hypertrophy is not related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a voiding dysfunction secondary to urethral stricture are met.  38 U.S.C.A. §§ 1110, 1112, (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for benign prostate hypertrophy are not met. 38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. § 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

A. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as the benefit for voiding dysfunction sought is being granted, there is no reason to belabor the impact of the VCAA on this matter. Accordingly any notice error or duty to assist omission is harmless.

Regarding the Veteran's claim for benign prostatic hypertrophy, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  By correspondence dated April 2008, VA notified the Appellant of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate. 

VA also has a duty to assist the Appellant in the development of the claim.  The Veteran's claims file contains his available service treatment records (STRs), military service records, as well as VA examinations, private medical records, Social Security Administration records, and statements from the Veteran.

The RO arranged for genitourinary examinations in June 2012 and March 2016.  The Board finds that these examinations are adequate to adjudicate the Veteran's claim.

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims.

B. Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed, or during the pendency of the claim, and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007)

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).


II. Voiding Dysfunction 

A. Factual Background

In a September 1966 report of medical examination, the Veteran was found to have a normal genitourinary system.  In a report of medical history from this time, the Veteran marked "no" for frequent or painful urination.  In a July 1969 report of medical examination, the Veteran was found to have a normal genitourinary system.  In a report of medical history from this month, the Veteran marked "no" for frequent or painful urination.  

In a March 1978 VA examination, it was noted that the Veteran had a symptomatic history of urethral stricture. 

In a March 2001 private medical record, the Veteran was noted to have a history of previous urethral dilatations.  In a November 2002 VA medical record, the Veteran was noted to have recurrent urethral blockage since 1990.  He required dilation every other year.  Review of symptoms noted urination hesitancy, and he was assessed with a urethral blockage.  In a July 2003 and August 2004 private medical records, he was diagnosed with a urethral stricture.  In August 2004, he underwent an urethrotomy.  It was noted that it was likely that the scar tissue would return and the Veteran would require additional surgery. 

In the July 2012 VA examination, the Veteran reported that during service he noticed that his urine flow and stream decreased.  He was catheterized as part of a treatment for in-service gunshot wounds.  The catheterization hurt, and upon removal he experienced "excruciating pain."  He went to a doctor at Walter Reed, and was advised that he had symptoms of urethral stricture, but did not want to undergo corrective surgery at this time.  After discharge, his symptoms worsened and eventually he underwent a corrective urethral surgery.  He had additional urethral surgeries over the years, and reported that he did not have any problems since 1990.  He was not found to have a voiding dysfunction, and was noted to have been diagnosed with urethral stricture in 1968.  

In a February 2013 private medical record, the Veteran was diagnosed with a urethral stricture, and underwent a corrective surgery for same.  In an August 2015 VA medical record, it was noted that the Veteran had past medical history of a permanent urethra injury.  

In the March 2016 VA examination, the Veteran was found to have a voiding dysfunction related to his urethral stricture.  It was noted that his stricture, in part, required dilation procedures.  In the March 2016 VA medical opinion, the opinion provider found that it was at least as likely as not that the Veteran's urethral stricture was related to service.  

B. Analysis

The medical evidence establishes that the Veteran has a voiding dysfunction that is related to his service-connected urethral stricture.  The Board has considered the Veteran's statements regarding his symptomatology of pain and reduced urinary flow and volume, and finds that the Veteran is competent to make such observations.  See  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, the Board finds the Veteran's statements regarding his urinary symptoms to be both competent and credible.  The Board has considered the positive and negative evidence of record and finds that the evidence is in at least equipoise that the Veteran has a current voiding dysfunction that is related to his service-connected urethral stricture.  The Board notes that the March 2016 VA examination supports the Veteran's claim, and finds that it is competent, credible, persuasive, and dispositive in this instance. 

For the above reasons, the claim for entitlement to service connection for voiding dysfunction, to include as secondary to urethral stricture, is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



III.  Benign Prostate Hypertrophy

A. Factual Background

In a September 1966 report of medical examination, the Veteran was found to have a normal genitourinary system.  In a report of medical history from this time, the Veteran marked "no" for frequent or painful urination.  In a July 1969 report of medical examination, the Veteran was found to have a normal genitourinary system.  In a report of medical history from this month, the Veteran marked "no" for frequent or painful urination.  

In a March 1978 VA examination, the Veteran complained of reduced force of his urinary stream and pain while voiding.  He attributed this to catheters used while hospitalized for gunshot wounds in service.  The examiner noted that it was likely that the Veteran had some urethral stricture. 

In a June 1997 private medical record, the Veteran was found to have a normal prostate.  In a July 1999 private medical record, the Veteran was noted to have a mildly enlarged, smooth prostate.  In an August 2000 private medical record, the clinician opined that the Veteran's urinary symptoms were, in part, related to some early benign prostate hypertrophy.  

In a November 2002 VA medical note, the Veteran was reported as having recurrent urethral blockage since 1990.  It was noted that the Veteran denied benign prostatic hypertrophy at this time, and a genitourinary examination was not provided.  He was assessed with a urethral blockage.  In a September 2003 private medical note, the Veteran was noted to have an enlarged prostate.  In a January 2005 private medical record, the Veteran was found to have a mildly enlarged, symmetrical prostate.  In a September 2009 VA medical note, the Veteran was noted to have an active problem of benign prostate hypertrophy.  

In the June 2012 VA examination, the examiner found that it was less likely than not that the Veteran's benign prostate hypertrophy was related to service.  This was because the Veteran's in-service surgery, secondary to gunshot wounds, would not have caused benign prostate hypertrophy.  

In the March 2016 VA examination, the examiner found that the Veteran had benign prostate hypertrophy that was less likely than not related to service.  The examiner noted that the Veteran's prostate was not damaged by the gunshot wounds sustained in service, and there was no diagnosis of same in service.  It was noted that this condition was diagnosed within the last six years, and that the Veteran's urinary symptoms were related to his urethral stricture.  

B. Analysis

Upon consideration of the foregoing, the Board finds that service connection for benign prostatic hypertrophy is not warranted.  

The Veteran's STRs are silent for diagnosis or symptoms of benign prostatic hypertrophy.  Notably, the Veteran self-reports denied genitourinary symptoms in service, and his entrance and exit examinations noted that his genitourinary system was normal.  As such, service connection on the basis that benign prostate hypertrophy began in service is not warranted.    

The Board notes that the June 2012 and March 2016 VA examiners both found that the Veteran's benign prostatic hypertrophy was less likely than not related to in-service gunshot wounds and their resulting treatment.  The March 2016 examiner further opined that the Veteran's benign prostatic hypertrophy was less likely than not related to service generally. The March 2016 VA examiner further found that the Veteran's diagnosis of same was a more recent development, and his urinary symptoms were related to urethral stricture.  While the exact date of diagnosis of BPH in the record is a few years earlier than that suggested in the March 2016 medical opinion, the same examiner provided a more accurate date of diagnosis in the male reproductive system DBQ s/he authored.  Accordingly, the Board does not find that this detail warrants another VA examination or invalidates the March 2016 medical opinion.  These opinions were rendered upon review of the Veteran's medical record, and a physical examination.  As such, the Board finds that the June 2012 and March 2016 VA examinations are competent, credible, probative, and dispositive in this claim.  

The Board acknowledges the August 2000 private medical record, wherein the clinician opined that the Veteran's urinary symptoms were, in part, related to some early benign prostate hypertrophy.  The Board notes that the March 2016 VA opinion was rendered upon review and consideration of the claims file, to include the August 2000 private medical record.  Further, this record did not relate the Veteran's benign prostate hypertrophy to his service.  As such, service connection is not warranted on the basis of this record.  Regardless, the Board observes that this decision grants service connection for the Veteran's voiding dysfunction.  

As for the Veteran's own statements attributing his current prostate problems to service, although he is competent to describe his symptoms, prostate disabilities are not conditions where lay observation has is competent to establish etiology.  Genitourinary disabilities, such as benign prostate hypertrophy, are not simple medical conditions and require medical expertise to diagnose.  It is not shown that the Veteran is qualified through specialized education, training, or experience to offer an etiology opinion regarding his benign prostate hypertrophy.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  As such, to the extent that the Veteran claims that this diagnosis is related to service, it is not competent evidence and has no probative value. 

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for benign prostatic hypertrophy; therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal must be denied.


ORDER

Service connection for a voiding dysfunction as secondary to urethral stricture is granted. 

Service connection for benign prostate hypertrophy is denied. 


REMAND

The Board is aware that this claim has been remanded on a prior occasion and regrets that further delay will result from an additional remand.  However, given the current record on appeal and the nature of this claim, the Board finds that it is necessary to remand this claim once again.

In the March 2016 neurology examination the VA examiner reasoned that the Veteran's MS was unrelated to service and was not manifested within the 7-year presumptive period, because his symptoms began in 1995.  The Veteran's statements with respect to the onset date of MS symptomatology vary, but in a September 2003 VA treatment record he reported that his symptoms began in 1985 when both of his lower legs felt numb after working late one night.  In addition, the record contains a September 1985 private medical record where Veteran complained of reoccurring tingling in his upper extremities, and an intermittent cold feeling in his hands and legs.  As such, a supplemental opinion is necessary.  

In rendering the February 2017 VA medical opinion for bladder cancer, the Board observes that the VA examiner based her negative opinion in part on an inaccurate fact.  The February 2017 provider noted, based apparently on the Veteran's report, that the Veteran "no longer has urethral stricture since 1990."  However, private medical records subsequently associated with the record show that the Veteran underwent a corrective surgery for urethral stricture during the period on appeal in February 2013.  As this record was not considered at the time of February 2017 VA medical opinion, a supplementary medical opinion is necessary to consider it.  

Accordingly, the case is REMANDED for the following action:

1. Please provide the Veteran with the opportunity to submit additional records in support of his claims for service connection.  The Veteran is requested to provide any and all outstanding private treatment records related to his claim for multiple sclerosis as well as his bladder cancer claim. 
 
2. Please obtain any VA treatment records since the Veteran's separation from service that have not already been associated with the claims file. 

3. Please arrange for the Veteran's claims file to be given to a clinician(s) for addendum opinions to answer the following questions with respect to his MS.  If the clinician(s) determines that an examination is necessary, one should be scheduled.  

a. It is at least as likely as not (50 percent probability or greater) that the Veteran's multiple sclerosis is related to service?
b. It is at least as likely as not (50 percent probability or greater) that the Veteran's multiple sclerosis manifested within 7 years of service?   

The clinician should consider and discuss as necessary the September 1985 private medical opinion where the Veteran complained of reoccurring tingling in his upper extremities, and an intermittent cold feeling in his hands and legs.  

4. Please arrange for the Veteran's claims file to be given to a clinician(s) for addendum opinions to answer the following questions with respect to his bladder cancer.  If the clinician(s) determines that an examination is necessary, one should be scheduled.  

a. It is at least as likely as not (50 percent probability or greater) that the Veteran's bladder cancer was caused by a service-connected disability?  Please consider and discuss as necessary the Veteran's service-connected voiding dysfunction and kidney disease due to urethral stricture.  Please note that urethral stricture was observed in a September 2013 private medical record and at the March 2016 VA examination.  
b. It is at least as likely as not (50 percent probability or greater) that the Veteran's bladder cancer was aggravated by a service-connected disability?  Please consider and discuss as necessary the Veteran's service-connected voiding dysfunction and kidney disease due to urethral stricture.  Please note that urethral stricture was observed in a September 2013 private medical record and at the March 2016 VA examination.  

In making any of the above opinions, the clinician is to consider as fact that the Veteran has a urethral stricture.  

The claims file should be made available to and reviewed by the clinician.  All indicated tests and studies should be undertaken.  The clinician must explain the rationale for all opinions rendered, citing to supporting factual data and/or medical literature, as appropriate.

5. Finally, please readjudicate the claims.  If the claims remain denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


